19-01294-scc   Doc 43-8   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 6
                                   Pg 1 of 5




                      EXHIBIT 6
           19-01294-scc        Doc 43-8      Filed 10/10/19 Entered 10/10/19 14:34:01              Exhibit 6
                                                      Pg 2 of 5

David Needham

From:                              Dahan, Israel <IDahan@KSLAW.com>
Sent:                              Thursday, October 10, 2019 11:33 AM
To:                                Daniel Pulecio-Boek; Sara Clark
Cc:                                Gabriel Soledad; Frankie Wool; Wilson, Thad; David Needham
Subject:                           RE: Gil-White v. Ercil, Adv. No. 19-01294 (Bankr. SDNY): Service of Summons and
                                   Complaint


                                                     [EXTERNAL EMAIL]


Daniel:

We are still not authorized to accept service on behalf of DB Mexico. As for your motion, please advise as to what
efforts you have made to date to serve DB Mexico consistent with the Hague.

Thanks

–––
Israel Dahan
Partner

T: +1 212 556 2114 | E: idahan@kslaw.com | www.kslaw.com

BIO | vCARD

King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036



From: Daniel Pulecio-Boek <danielpulecioboek@quinnemanuel.com>
Sent: Wednesday, October 9, 2019 1:50 PM
To: Dahan, Israel <IDahan@KSLAW.com>; Sara Clark <saraclark@quinnemanuel.com>
Cc: Gabriel Soledad <gabrielsoledad@quinnemanuel.com>; Frankie Wool <frankiewool@quinnemanuel.com>; Wilson,
Thad <ThadWilson@KSLAW.com>; David Needham <davidneedham@quinnemanuel.com>
Subject: RE: Gil-White v. Ercil, Adv. No. 19-01294 (Bankr. SDNY): Service of Summons and Complaint

**External Sender**
Israel:

We are planning to file tomorrow a motion for alternative service regarding Deutsche.

Please let us know whether you still refuse to accept service on its behalf.

Thanks,

Daniel

From: Dahan, Israel [mailto:IDahan@KSLAW.com]
Sent: Friday, June 28, 2019 12:07 PM
                                                             1
          19-01294-scc       Doc 43-8     Filed 10/10/19 Entered 10/10/19 14:34:01             Exhibit 6
                                                   Pg 3 of 5
To: Sara Clark <saraclark@quinnemanuel.com>
Cc: Gabriel Soledad <gabrielsoledad@quinnemanuel.com>; Daniel Pulecio-Boek
<danielpulecioboek@quinnemanuel.com>; Frankie Wool <frankiewool@quinnemanuel.com>; Wilson, Thad
<ThadWilson@KSLAW.com>; David Needham <davidneedham@quinnemanuel.com>
Subject: Re: Gil-White v. Ercil, Adv. No. 19-01294 (Bankr. SDNY): Service of Summons and Complaint

[EXTERNAL EMAIL]

Sara - we are counsel to DB Mexico, but are not authorized to accept service.

Israel Dahan
Partner

T: +1 212 556 2114<tel:+1%20212%20556%202114> | E: idahan@kslaw.com<mailto:idahan@kslaw.com> |
www.kslaw.com<http://www.kslaw.com/>

BIO<https://www.kslaw.com/people/israel-dahan> | vCARD<https://www.kslaw.com/people/israel-dahan.vcf>

King & Spalding LLP
1185 Avenue of the Americas<x-apple-data-detectors://4/1>
New York, NY 10036<x-apple-data-detectors://4/1>

[King & Spalding]<https://www.kslaw.com/>

On Jun 28, 2019, at 12:02 PM, Sara Clark
<saraclark@quinnemanuel.com<mailto:saraclark@quinnemanuel.com>> wrote:

Israel,

Just circling back on the below. Can you confirm whether you represent DB Mexico, and whether you will
accept service of the Complaint?

Kind Regards,
Sara

Sara Clark
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

711 Louisiana Street, Suite 500
Houston, TX 77002
713-221-7010 Direct
713-221-7000 Main Office Number
713-221-7100 FAX
saraclark@quinnemanuel.com<mailto:saraclark@quinnemanuel.com>
www.quinnemanuel.com<http://www.quinnemanuel.com/>
NOTICE: The information contained in this e-mail message is intended only for the personal and confidential
use of the recipient(s) named above. This message may be an attorney-client communication and/or work
product and as such is privileged and confidential. If the reader of this message is not the intended recipient or
agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this
document in error and that any review, dissemination, distribution, or copying of this message is strictly
                                                         2
           19-01294-scc     Doc 43-8     Filed 10/10/19 Entered 10/10/19 14:34:01 Exhibit 6
                                                  Pg 4 of 5
prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete
the original message.

From: Dahan, Israel [mailto:IDahan@KSLAW.com]
Sent: Tuesday, June 11, 2019 12:45 PM
To: Sara Clark <saraclark@quinnemanuel.com<mailto:saraclark@quinnemanuel.com>>
Cc: Gabriel Soledad <gabrielsoledad@quinnemanuel.com<mailto:gabrielsoledad@quinnemanuel.com>>;
Daniel Pulecio-Boek
<danielpulecioboek@quinnemanuel.com<mailto:danielpulecioboek@quinnemanuel.com>>; Frankie Wool
<frankiewool@quinnemanuel.com<mailto:frankiewool@quinnemanuel.com>>; Florentina Dragulescu Field
<florentinafield@quinnemanuel.com<mailto:florentinafield@quinnemanuel.com>>; Wilson, Thad
<ThadWilson@KSLAW.com<mailto:ThadWilson@KSLAW.com>>
Subject: RE: Gil-White v. Ercil, Adv. No. 19-01294 (Bankr. SDNY): Service of Summons and Complaint


[EXTERNAL EMAIL]

________________________________
Sara – we may end up being counsel for DB Mexico, but in the meantime are not authorized to accept service of
the complaint.

–––
Israel Dahan
Partner

T: +1 212 556 2114 | E: idahan@kslaw.com<mailto:idahan@kslaw.com> |
www.kslaw.com<http://www.kslaw.com>

BIO<https://www.kslaw.com/people/israel-dahan> | vCARD<https://www.kslaw.com/people/israel-dahan.vcf>

King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036

<image001.png><https://www.kslaw.com/>
From: Sara Clark <saraclark@quinnemanuel.com<mailto:saraclark@quinnemanuel.com>>
Sent: Tuesday, June 11, 2019 7:51 AM
To: Dahan, Israel <IDahan@KSLAW.com<mailto:IDahan@KSLAW.com>>
Cc: Gabriel Soledad <gabrielsoledad@quinnemanuel.com<mailto:gabrielsoledad@quinnemanuel.com>>;
Daniel Pulecio-Boek
<danielpulecioboek@quinnemanuel.com<mailto:danielpulecioboek@quinnemanuel.com>>; Frankie Wool
<frankiewool@quinnemanuel.com<mailto:frankiewool@quinnemanuel.com>>; Florentina Dragulescu Field
<florentinafield@quinnemanuel.com<mailto:florentinafield@quinnemanuel.com>>
Subject: Gil-White v. Ercil, Adv. No. 19-01294 (Bankr. SDNY): Service of Summons and Complaint

Counsel,

Please confirm that you will be representing Deutsche Bank Mexico, SA, Institución de Banca Multiple and
advise if you will accept service of the Summons and Complaint on its behalf.

Regards,
                                                       3
          19-01294-scc       Doc 43-8     Filed 10/10/19 Entered 10/10/19 14:34:01             Exhibit 6
                                                   Pg 5 of 5
Sara

Sara Clark
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

711 Louisiana Street, Suite 500
Houston, TX 77002
713-221-7010 Direct
713-221-7000 Main Office Number
713-221-7100 FAX
saraclark@quinnemanuel.com<mailto:saraclark@quinnemanuel.com>
www.quinnemanuel.com<http://www.quinnemanuel.com/>
NOTICE: The information contained in this e-mail message is intended only for the personal and confidential
use of the recipient(s) named above. This message may be an attorney-client communication and/or work
product and as such is privileged and confidential. If the reader of this message is not the intended recipient or
agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this
document in error and that any review, dissemination, distribution, or copying of this message is strictly
prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete
the original message.


________________________________


King & Spalding Confidentiality Notice:

This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to
which it is addressed. This communication may contain information that is proprietary, privileged or
confidential or otherwise legally exempt from disclosure. If you are not the named addressee, you are not
authorized to read, print, retain, copy or disseminate this message or any part of it. If you have received this
message in error, please notify the sender immediately by e-mail and delete all copies of the message.




                                                         4
